IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-09-00061-CV

                     IN THE INTEREST OF B.B., A CHILD,



                           From the County Court at Law
                                Hill County, Texas
                              Trial Court No. 45,718


                       MEMORANDUM OPINION


      We abated this parental-rights termination appeal for a hearing in the trial court

on Appellant’s counsel’s motion to withdraw, which was granted. Although Appellant

failed to attend the hearing, the trial court found Appellant to be indigent and

appointed new counsel for him.

      In a letter dated June 30, 2009, the Clerk of the Court notified all parties that,

unless within twenty-one (21) days Appellant notified the Court in a writing personally

signed by Appellant that he wishes to proceed with this appeal, it would be dismissed

for want of prosecution.

      Because Appellant has failed to so notify the Court, this appeal is dismissed for

want of prosecution. TEX. R. APP. P. 42.3(b).
                                            REX D. DAVIS
                                            Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed July 29, 2009
[CV06]




In re B.B.                                                 Page 2